Citation Nr: 1226472	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected frostbite residuals.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in an August 2005 rating decision, denied the Veteran's claim for service connection on a secondary basis, and in a May 2006 rating decision, denied the claim on both a direct and secondary basis.  

The claim was previously remanded in June 2009, May 2010, and April 2011, for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Board recognizes that this case has been remanded multiple times.  However, it is in the Veteran's best interest to have his claim fully developed, per the Board's prior remand decisions  Therefore, although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the Board's most recent April 2011 remand, the Board requested that various records be obtained.  Not all of the records were received and some are in fact unavailable.  Specifically, a request was made of the National Personnel Records Center (NPRC), but no clinical records were available from the United States 


Kenner Army Hospital, Fort Lee, Virginia.  See Formal Findings on the Unavailability of Inpatient Clinical Records for March 1957 at Fort Lee, Virginia, dated March 13, 2012.  A request was also made of Dr. Alberto Gonzalez-Alvarez.  No response has been received thus far.  The Veteran was requested to submit records from Dr. Wetschler, Dr. Karsh, Dr. Roth, and Dr. Chaidhary.  No records have been received.  Moreover, the Veteran has not provided the necessary identifying information required to obtain those records; he only provided Dr. Gonzalez-Alvarez's information.  

The Board also determined that an addendum to the May 2010 and December 2010 VA examination reports should be obtained from the same examiner who conducted those examinations, if possible.  The following questions were posed for the examiner:

(1) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

(2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was (a) caused or (b) aggravated by his service-connected frostbite residuals. 

In providing these opinions, the examiner should note the March 1957 service treatment record showing the occurrence of two instances of fainting during that month, as well as the Veteran's lay statements of record regarding additional instances of fainting. The examiner should also address the statements made by the Veterans Health Administration chief public health and environmental hazards officer regarding the link between frostbite residuals and diabetes mellitus, type II. 


The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

In April 2012, the medical addendum was completed.  Although a very thorough review and comments were provided, the opinion with regard to the specific questions was incomplete as the examiner failed to provide an opinion regarding aggravation.  Rather, the examiner provided the following opinion:

The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.

The examiner further stated:

In my humble opinion, the claim condition diabetes mellitus is less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected condition of frostbite.  There is no medical evidence that frostbite caused diabetes mellitus.  

In this case, the medical opinion provided is inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  So there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In light of the foregoing, further action is necessary in this case by way of an additional medical addendum, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Since this case is being remanded, the Veteran should be provided another opportunity to furnish VA the necessary identifying information required to obtain the aforementioned private medical records.  Also, another attempt should be made to obtained Dr. Gonzalez-Alvarez's records.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records from Dr. Alberto Gonzalez-Alvarez, Dr. Wetschler, Dr. Karsh, Dr. Roth, and Dr. Chaidhary.  

2.  Thereafter, an addendum to the May 2010 and December 2010 VA examination reports as well as the April 2012 addendum opinion should be obtained from the same examiner who conducted the May 2010 examination, submitted the December 2010 VA examination report addendum, and submitted the April 2012 addendum opinion, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion. 

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to the following: 

Whether it is more likely than not, less likely than not, or at least as likely as not, that diabetes mellitus, type II, is proximately due to, or the result of, the service-connected frostbite residuals.  


The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that diabetes mellitus, type II, is permanently aggravated by the Veteran's service-connected frostbite residuals.  

The examiner should address the statements made by the Veterans Health Administration chief public health and environmental hazards officer regarding the link between frostbite residuals and diabetes mellitus, type II. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

